Citation Nr: 1007895	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to September 17, 2002, 
for service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her son




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
the cause of the Veteran's death was denied in a January 1975 
rating action, and the appellant failed to perfect a timely 
appeal.

2.  The appellant has not alleged clear and unmistakable 
error associated with the January 1975 rating action.

3.  Service connection for the Veteran's cause of death was 
ultimately awarded, based on the addition of new and material 
evidence to the record, effective the date VA received the 
appellant's claim to reopen, September 17, 2002.

3.  The evidence of record fails to establish that any 
correspondence by, or on the behalf of, the appellant was 
received by VA between January 1975 and September 17, 2002, 
which could be construed as a claim to reopen.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than September 17, 2002, for service connection for the 
Veteran's cause of death, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims for benefits, VA has certain notice obligations 
under 38 U.S.C.A. § 5103.  In this regard, however, the 
appellant's claim of entitlement to an effective date prior 
to September 17, 2002, for a grant of service connection for 
the cause of the Veteran's death, arises from her 
disagreement with the effective date assigned following the 
grant of benefits subsequent to reopening her claim.  Thus, 
her actual claim concerned service connection for the cause 
of the Veteran's death.  That claim was substantiated and the 
complete benefit granted.  In those circumstance, additional 
notice under § 5103 is not required.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  That notwithstanding, the 
appellant was informed of the rationale for the assignment of 
the current effective date in a May 2007 rating decision, and 
she was informed of the law and the regulations governing 
assignment of effective dates in the October 2008 Statement 
of the Case (SOC).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  In this 
regard, it is noted that this matter is complicated by the 
fact that the Veteran's original claims folder has been lost, 
and the current file is a reconstructed one.  VA undertook 
the necessary steps to obtain available information contained 
in the original folder though other sources and requested the 
appellant submit any documents in her possession, as outlined 
in Cuevas v. Principi, 3 Vet. App. 542 (1992).  Although not 
all documents were obtained, a substantially complete claims 
folder was rebuilt.  The Veteran's available service 
treatment, VA treatment, and private treatment records were 
obtained.  VA also obtained records from the appellant's 
former service representative, related to their 
representation of the appellant.  Additionally, the 
appellant's request for a hearing was honored.  The Board 
does not have notice of any additional relevant evidence, 
which is available but not of record.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
claim, and no further assistance with the development of 
evidence is required.

The appellant is seeking an effective date earlier than the 
currently assigned September 17, 2002 for service connection 
for the cause of the Veteran's death.  In substance, the 
appellant contends that she is entitled to benefits dating 
back to the time of her husband's death in October 1974, as 
his death was ultimately connected to his service connected 
disorder.  Alternatively, she asserts that she is entitled to 
an earlier effective date because she filed claims in 1981 
and 2000 that were unajudicated.  

As an initial matter, the Board notes that the appellant is 
not alleging, nor does any of the evidence of record convey a 
desire to pursue, a claim of clear and unmistakably error 
with respect to the original January 1975 rating action, that 
denied the appellant's claim for service connection for the 
Veteran's death.  

Under applicable criteria, an award of dependency and 
indemnity compensation (DIC) benefits, which are granted to a 
surviving spouse when service connection for the cause of the 
Veteran's death is established, based on an original claim, 
is effective the first day of the month in which the death 
occurred, if the claim is received within one year of the 
initial report of actual death.  Otherwise, the date of 
receipt of the DIC claim is the effective date.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An award of DIC based on a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.   38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A 
claim may remain pending in the adjudication process, even 
for years, if VA fails to act on it.  Norris v. West, 12 Vet. 
App. 413 (1999).  

Although the claims folder has been rebuilt, VA has 
constructed a substantially complete claims folder.  At the 
time of this death, the Veteran was service connected for 
calluses of the right foot with strain of the foot; and for 
functional pyloric duodenal irritability.  The record 
reflects that the Veteran died by suicide in October 1974.  
Following submission of a claim, service connection for the 
cause of the Veteran's death was denied in a January 1975 
rating action.  A copy of a November 1975 statement of the 
case shows the appellant submitted a notice of disagreement 
in February 1975, after which medical records were received, 
and that statement of the case issued in November 1975.  
There is no documentary evidence the appellant perfected a 
timely appeal, and the January 1975 rating action became 
final.  See generally 38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 19.32 (2009).  

Currently, the appellant contends she, in fact, did perfect 
an appeal of the 1975 decision.  The appellant, however, has 
not produced, nor does the record reflect, any documentation, 
including the records from her then service representative to 
that effect.  Moreover, at her October 2009 hearing, the 
appellant stated she was unsure if a substantive appeal was 
filed, as her then service representative handled these 
matters.  Hearing Trans., p. 20.  As VA is not responsible 
for the advice and actions of service organizations, there is 
no presumption that documents provided to an appellant by a 
service organization were in fact filed with VA.  See Brown 
(James) v. Brown, 8 Vet. App. 40, 43 (1995).  With nothing 
more, the Board finds that the evidence preponderates against 
any finding that a timely appeal was filed by the appellant, 
or on her behalf, related to the January 1975 rating action.  

At the appellant's October 2009 Board hearing, and in many 
correspondences, the appellant maintains her then service 
representative submitted a September 1981 claim to reopen, 
which was not adjudicated by VA.  However, there is no 
documentation to indicate such a claim was ever sent to, or 
received by, VA.  VA's duty to undertake appropriate action 
with respect to a formal, or informal claim, does not arise 
until the claim has been submitted.  38 U.S.C.A. § 5107(a).  

In this case, the appellant contends she was given a copy 
this September 1981 "claim" by her then service 
representative, and told the original would be filed with VA.  
Hearing Trans, pp. 15-16.  There is of record a copy of a 
1981 correspondence between service organization employees, 
referencing a desire on the appellants part to reopen a 
claim, but there is no indication this document was in fact 
filed with VA.  Important to this determination are the facts 
that (i) none of the numerous copies of this September 1981 
"claim" have a VA date stamp indicating the document was 
filed with, or received by, VA prior to September 2002, and 
(ii) there are no correspondences of record from either the 
appellant or her then service representative related to the 
progress/status of this claim.  

Further, in a December 2002 correspondence to her then 
service representative, the appellant only mentions the 
denial of her claim in 1975 and does not indicate any claim 
prior to September 2002 was filed by her, or her service 
representative.  What is more, the appellant's September 2002 
claim to reopen makes no mention of any unajudicated claim, 
only referencing documents associated with the January 1975 
rating action.  At her October 2009 Board hearing, the 
appellant further stated she made no inquiry related to this 
September 1981 "claim" for some twenty-eight years (1981-
2002), which also tends to weigh against any finding that 
this "claim" was received by, or filed with, VA.  Hearing 
Trans., pp 19-21.  The Board sympathizes with the appellant, 
but as already stated, the Courts have declared that VA is 
not responsible for the advice and actions of service 
organizations.  See Brown (James) v. Brown, 8 Vet. App. 40, 
43 (1995) (mentioning, without opining on merits of such an 
action, that claimant "may look to the representative for 
recovery" where representative was negligent or at fault).  
After considering the totality of the evidence of record, the 
Board finds no basis to establish the September 1981 
"claim" was in fact filed with, or received by, VA prior to 
September 2002.  

The evidence of record also fails to support a finding that 
any claim to reopen was pending in the year 2000.  In an 
April 2003 correspondence, the appellant maintains that she 
filed a claim to reopen in the year 2000, and VA took no 
action with respect to this claim.  However, no evidence of 
any claim to reopen, dated in the year 2000, is contained in 
the claims folder, or in the records of her then service 
representative.  Moreover, the appellant's statement in a 
December 2002 correspondence to her then service 
representative makes no mention of any such claim.  What is 
more, at the appellant's October 2009 hearing, she indicated 
that she filed a VA form 9 in 2000 numerous times because VA 
indicated they never received this form, but she has no 
copies of this filing, to support her position.  Hearing 
Trans., p. 12.  By the appellant's own account she relied on 
her then service representative to file documents on her 
behalf, and this representative has furnished their records 
to VA (and the appellant's current service representative), 
but a claim dated in the year 2000 is not among the documents 
of record.  See Hearing Trans., p.20.  Moreover, even if a 
document of this nature was filed with the appellant's then 
service representative, this does not amount to a filing with 
VA.  Accordingly, the Board finds that no claim to reopen was 
pending since 2000.  

An informal application for benefits received on September 
17, 2002, is of record, which could not be considered a 
timely substantive appeal for the 1975 claim, and the RO 
properly construed it as a new claim.  Upon notification that 
the Veteran's claims folder was unavailable, the RO undertook 
the necessary steps to attempt to recreate the information in 
the original claims folder.  Based on new medical opinions 
added to the record, a May 2007 rating action reopened and 
granted the appellant's claim for service connection for the 
Veteran's cause of death, assigning an effective date of 
September 17, 2002.  It is this action that brings the matter 
before the Board at this time.  Given this procedural 
development, as outlined above, there is no basis upon which 
to establish an earlier effective date.  The prior denial of 
the benefit became final, and the effective date awarded was 
the date of the claim to reopen, consistent with 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(2) (r).  

In evaluating the present claim, the Board has also 
considered the presumption of regularity, holding that upon 
receipt of a claim VA will undertake the necessary 
development, adjudicate the claim, and notify the appellant 
of the disposition.  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992).  The appellant may rebut this presumption by 
submitting clear evidence to the contrary.  See Clarke v. 
Nicholson, 21 Vet. App. 130, 133 (2007).  Such evidence has 
not been presented.  The aforementioned evidence, to include 
the documents of record and the appellant's actions, fail to 
support a finding that VA acted irregularly.  This leaves 
only the appellant's testimony that VA acted irregularly, and 
her statements alone are insufficient to rebut the 
presumption of regularity.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  Moreover, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) does not apply to rebut the 
presumption of regularity.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).

In sum, the Board finds that the evidence of record fails to 
establish that any claim to reopen service connection was 
pending after the final January 1975 denial.  Moreover, the 
first claim to reopen after this final denial was received by 
VA on September 17, 2002, and this claim was ultimately 
granted effective the date VA received the claim to reopen.  
Even after considering the appellants testimony, the balance 
of the evidence preponderates against her claim for an 
earlier effective date, and the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b).

The Board also notes that the appellant is making an argument 
embedded in equity, contending the Veteran's death was in 
fact ultimately determined to have been service-connected and 
if her claim had been more fully developed in 1975, she would 
have been entitled to receive benefits much earlier.  The 
Board, however, is bound by the law and cannot grant benefits 
based on equity.  See 38 U.S.C.A. §§ 503, 7104; see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The law mandates that death benefits be granted based on the 
date of the reopened claim or the date entitlement arouse.  
In this case, that date is September 17, 2002, and no 
earlier.  The appeal is denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to September 17, 2002, 
for service connection for the cause of the Veteran's death 
is not warranted, and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


